Citation Nr: 1742028	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2015, the Board remanded the claims for additional development.  [The May 2015 Board decision also granted service connection for tinnitus, denied an effective date prior to May 6, 2009 for the award of service connection for posttraumatic stress disorder (PTSD), and denied an effective date prior to September 22, 2009 for the award of service connection for a low back disability.  An interim (September 2015) rating decision granted service connection for bilateral hearing loss.  Accordingly, those matters are no longer before the Board.]

The matters of service connection for upper back and neck disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's right shoulder disability was not manifested in service; arthritis of the shoulder was not manifested within a year following his discharge from active duty; and his right shoulder disability is not shown to be etiologically related to his service (to include as due to an injury therein).



CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) show he sought treatment for right elbow, hip, and knee pain in April 1969 after falling from a Chinook helicopter while making repairs on a raised platform.  X-rays were negative.  Soft-tissue injuries of his right elbow, knee, and hip were diagnosed.  He complained of continued right elbow pain four days later.  He complained of left thigh pain after falling from a Chinook helicopter again in January 1970.  A laceration of the left thigh and chip fracture of the tibia were diagnosed.  In a July 1971 report of medical history he did not report a painful shoulder.  On service separation examination, his upper extremities were normal on clinical evaluation.

A November 2009 VA physical rehabilitation consultation note notes the Veteran complained of shoulder pain.  

On February 2010 VA examination, right shoulder tendonitis was diagnosed.  An X-ray was normal.  The Veteran reported he had experienced right shoulder pain since 1969, when he fell from a helicopter and landed, partially, on his right shoulder.  

In an April 2010 opinion, an independent medical examiner opined it was less likely than not that the Veteran's right shoulder tendinitis is related to the documented in-service events, including when he fell from a helicopter in April 1969.  The examiner explained that the Veteran's STRs show complaints related to his right elbow, forearm, knee, and hip, but not his right shoulder.  

An August 2010 VA X-ray of the right shoulder showed minor degenerative changes.  Degenerative joint disease (DJD) was diagnosed.

At the March 2014 Board hearing, the Veteran reported he could not move his right arm for 30 days after he fell from a helicopter in service.

On August 2015 VA shoulder examination, minimal degenerative changes were diagnosed.  The Veteran reported he injured his shoulder when he fell from a helicopter work platform.  The examiner opined it is less likely than not that the right shoulder disability is related to the Veteran's service or caused by his two falls therein. The examiner explained that while he did fall from a helicopter twice, neither incident resulted in notation of right shoulder complaints, and that minimal degenerative changes would be expected from the typical aging and wear and tear with a man of the Veteran's age.  The examiner also noted that a review of the Veteran's STRs did not find that he sought treatment for right shoulder pain.  
Analysis

It is not in dispute that the Veteran now has a right shoulder disability, to include DJD.  What he still must show to establish service connection for the right shoulder disability is that such disability is related to his service.

There is no evidence that a chronic right shoulder disability was manifested in service or that arthritis of the shoulder was manifested in the first postservice year.  Regarding the lay reports of postservice continuity of symptoms of shoulder pain, the Board finds those reports not credible, both because they are self-serving (See Pond v. West, 12 Vet. App. 341 (1999)) as they were not made prior to the claim for the benefit sought herein, and because they are contradicted by his own more contemporaneous reports and more contemporaneous clinical notations (including STRs that do not show complaints of shoulder pain, his indication in a July 1971 report of medical history that he did not have shoulder pain, and normal upper extremity evaluation on service separation), which by virtue of being more contemporaneous and the clinical context in which they were created merit greater probative value.  Notably, a February 2010 VA right shoulder X-ray was interpreted normal, and DJD was not diagnosed until August 2010, more than 30 years after service.  Consequently, service connection for the current right shoulder disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is whether, in the absence of a showing of onset in service and continuity since, the Veteran's right shoulder disability may somehow otherwise be related to his remote service.  The only competent medical evidence that specifically and adequately addresses the matter of a nexus between the Veteran's service and his right shoulder disability is in the opinions of the April 2010 and August 2015 examiners.  Both opined the right shoulder disability was less likely than not related to service; both noted that while the Veteran sustained multiple falls in service, there was no evidence in his STRs that he sustained a right shoulder injury in those falls, complained of shoulder pain, or was treated for shoulder pain.  The August 2015 examiner associated the Veteran's current right shoulder disability with the wear and tear that comes with age and the aging process itself.  As the opinions reflect familiarity with the record, and include adequate rationale which cites to supporting factual data and identifies a more likely etiology for the shoulder disability (wear and tear associated with the aging process), the Board finds they are highly probative evidence in the matter.  There is no competent (medical opinion) evidence to the contrary, and the Board finds them persuasive.

The Board has considered the Veteran's own assertions that his right shoulder disability is due to a fall or falls in service.  Because he is a layperson, and the question presented is not one capable of resolution by lay observation, but is medical in nature and requires medical expertise, he is not competent to opine regarding the etiology of his right shoulder disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, his opinion regarding the etiology of his right shoulder disability does not merit any substantial probative value.

The preponderance of the evidence is against the claim of service connection for a right shoulder disability.  Therefore, the appeal in the matter must be denied.


ORDER

Service connection for a right shoulder disability is denied. 


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the claims seeking service connection for upper back and neck disabilities.

On August 2015 VA back examination, mild degenerative changes of the thoracic spine were diagnosed.  The examiner opined it is less likely than not that the upper back disability is related to service and also that it was not due to or aggravated by the Veteran's service connected back disability.  The examiner opined, without being requested to, that that the low back disability was not related to service and, therefore, could not aggravate the upper back disability.  The Veteran has been awarded service connection for a low back disability, and that matter is settled.   Accordingly, the examiner's opinion is inadequate because it was based on an inaccurate factual premise.  Development for an advisory medical opinion that is adequate is necessary.  

On August 2015 VA neck examination, cervical spine nuchal ligament calcification and DJD were diagnosed. The examiner opined it is less likely than not that the nuchal ligament calcification or DJD were related to service.  However, a VA treatment record suggests the neck disability could be related to the Veteran's service-connected low back disability.  A July 2014 VA physical therapy note notes the Veteran's neck pain continued to improve, but the therapist opined a full recovery "is not likely secondary to residual degeneration of spine from falling event/injury sustained during time in service"(i.e. that the low back disability impedes complete resolution of the neck complaints).  The August 2015 VA examiner did not comment on that July 2014 treatment note, and therefore the his opinion does not reflect contemplation of the entire record.  The July 2014 physical therapist's opinion itself is inadequate for rating purposes, as it does not include rationale that explains how (or to what extent) the neck disability could be related to the service-connected low back disability or whether it may be related directly to the Veteran's service.  A remand to secure an adequate opinion is necessary.   

The case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to an orthopedist (other than the VA examiner who furnished the August 2015 opinions) for review and an addendum opinion regarding the etiology of his upper back and neck disabilities.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each upper back disability shown.

(b) What is the most likely etiology for each diagnosed upper back disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service (to include his fall from a helicopter in April 1969 and again in January 1970); or was either caused or aggravated by his service-connected low back disability?  If an upper back disability is found to not have been caused, but to have been aggravated by the service-connected low back disability, please identify the degree of impairment that is due to such aggravation.

If a diagnosed upper back disability is determined to be unrelated to the Veteran's service and to not have been caused or aggravated by his service-connected low back disability, the examiner should identify the etiological factor(s) for the upper back disability considered more likely.

(c) Please identify (by diagnosis) each neck disability shown.  

(d) Please identify the likely etiology for each neck disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service (to include his fall from a Chinook helicopter in April 1969 and again in January 1970); or was either caused or aggravated by his service-connected low back disability?  If a neck disability is found to not have been caused, but to have been aggravated by the service-connected low back disability, please specify (to the extent possible) the degree of impairment that is due to such aggravation.

The examiner must include rationale with all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the August 2015 VA examiner's opinion, the independent medical examiner's April 2010 opinion, and the July 2014 VA physical therapy note (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

2. The AOJ should then review the entire record, and readjudicate the claims of service connection for upper back and neck disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


